Citation Nr: 0522416	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-16 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the amount of $17,800.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from March 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 decision by the RO's Committee on 
Waivers and Compromises (Committee), which denied the 
veteran's request for a waiver of recovery of an overpayment 
of VA pension benefits in the amount of $17,800.  


FINDINGS OF FACT

1.  Received from the veteran in May 2001, was an Application 
for Pension Benefits in which he reported that his sole 
source of income was his Social Security benefits; he denied 
that his spouse and his child received any income.

2.  By rating decision dated in August 2001, the veteran was 
awarded VA pension benefits, including special monthly 
pension based on the need for aid and attendance, effective 
from May 10, 2001.

3.  In a September 2001 letter, the RO notified the veteran 
of the award of pension benefits and indicated that he was 
being paid, effective June 1, 2001, based on having two 
dependents and no family income, and, effective September 1, 
2001, based on having two dependents and family income from 
Social Security benefits paid in the veteran's name.

4.  In September 2002 the veteran's pension benefits were 
adjusted, effective December 1, 2001, when the RO learned in 
July 2002 that the veteran was receiving more social security 
benefits than originally reported.

5.  In a September 2002 Report of Contact, the RO indicated 
that an employee at OPM advised that the veteran had been 
receiving Civil Service income starting March 30, 2001, and 
had received a lump sum of $7934.77 for retroactive pay from 
September 30, 2001 to October 1, 2001; $923 monthly, 
effective October 1, 2001, and $667 monthly, effective May 1, 
2002.  

6.  In August 2003 the veteran's pension benefits were again 
adjusted after the RO learned that the veteran had been 
receiving Civil Service disability retirement benefits and 
that his son had been receiving Social Security benefits, 
effective September 1, 2001.

7.  The overpayment at issue, calculated by the RO in the 
amount of $17,800, was created because the veteran received 
pension benefits based upon erroneous calculation of 
countable income, caused by the veteran's failure to report 
an increase in his Social Security benefits, failure to 
report the amount of disability retirement benefits he was 
receiving, and failure to report the award of Social Security 
benefits to his son.

8.  The overpayment of pension benefits in the amount of 
$17,800 did not result from fraud, misrepresentation, or bad 
faith on the part of the veteran. 

9.  As of May 2001, prior to granting pension benefits to the 
veteran, VA received a statement from the veteran's former 
employer, the U.S. Department of Agriculture (USDA) Tobacco 
Programs, which indicated that the veteran had last worked in 
January 2001 and that he was entitled to disability 
retirement, but the gross monthly amount of the benefit was 
"not known".

10.  The veteran was not completely at fault in the creation 
of the overpayment of benefits due to the failure to report 
his receipt of Civil Service disability retirement benefits, 
in the amount of $9,986; VA is partially at fault with regard 
to this portion of the overpayment because in May 2001 VA was 
aware that the veteran was entitled to disability retirement 
from the USDA.

11.  The veteran was solely at fault in the creation of a 
portion of the overpayment of pension due to his failure to 
report his increase in Social Security benefits and his 
failure to report his son's receipt of Social Security 
benefits, in the amount of $7,814; fault on the part of the 
VA with regard to this portion of the overpayment has not 
been shown.

12.  Recovery of a portion of the overpayment of pension 
benefits, due to the veteran's failure to report his increase 
in Social Security benefits and his failure to report his 
son's receipt of Social Security benefits, in the amount of 
$7,814 would not deprive the veteran of the ability to 
provide for life's basic necessities; failure to repay the 
debt would result in unfair gain to the veteran.

13.  Recovery of the portion of the overpayment, due to the 
veteran's failure to report his increase in Social Security 
benefits and his failure to report his son's receipt of 
Social Security benefits, would not defeat the purpose of 
pension benefits.

14.  Reliance on VA pension benefits did not result in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.

15.  There are no other factors which would make recovery of 
the portion of the overpayment, due to the veteran's failure 
to report his increase in Social Security benefits and his 
failure to report his son's receipt of Social Security 
benefits, inequitable.


CONCLUSIONS OF LAW

1.  Recovery of the overpayment of pension benefits in the 
amount of $9,986 would be against equity and good conscience 
and, therefore, recovery of this portion of the overpayment 
is waived.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2004).

2.  Recovery of the overpayment of pension benefits, in the 
amount of $7,814 would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests waiver of indebtedness in the amount of 
$17,800, incurred due to an overpayment of VA pension 
benefits.  Having carefully considered the record in light of 
the applicable law, including the benefit of the doubt 
doctrine, the Board will grant the appeal in part, and waive 
recovery of the debt in the amount of $9,986.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994) (Discussing the benefit of the 
doubt doctrine, in that where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue).  

Improved pension is a benefit payable by the VA to veterans 
of a period of war because of disability.  The rate of 
pension received is equal to the maximum annual rate as 
reduced by the veteran's countable family income.  38 
U.S.C.A. § 1521; 38 C.F.R. § 3.23.

Non-service-connected improved pension is a benefit payable 
by VA to veterans of a period of war because of permanent and 
total disability.  Income eligibility for pension, and the 
amount of any pension payable, is determined by subtracting 
the veteran's countable annual income from the maximum annual 
pension rate.  The maximum annual pension rate is adjusted 
from year to year.  In determining the veteran's countable 
annual income, payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded.  Social 
Security benefits are included as income.  38 U.S.C.A. §§ 
1503, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273. 

A veteran who is in receipt of pension must notify the VA of 
any material change or expected change in income which would 
affect his entitlement to receive, or the rate of, pension.  
Such notice must be furnished when the veteran acquires 
knowledge that he will begin to receive additional income.  
Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660.
As an initial matter, the veteran has not challenged the 
validity of the debt in question. Rather, his appeal is 
concerned with the question of the equities involved in 
repaying the debt. See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991). Specifically, the veteran has alleged that 
repaying his debt would cause him severe financial hardship.

After reviewing the facts and circumstances of this case, 
there is no indication of fraud, misrepresentation or bad 
faith on the part of the appellant in the creation of the 
overpayment.  This does not mean that the veteran may not be 
found at fault in its creation, but merely indicates that the 
acts which led to its creation do not meet the high degree of 
impropriety as to constitute fraud, misrepresentation or bad 
faith.  38 C.F.R. § 1.965(b).

Accordingly, the veteran's request for waiver will be 
evaluated in light of the principles of "equity and good 
conscience" which are set forth at 38 C.F.R. 
§ 1.965(a).  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.  
In applying the "equity and good conscience" standard to an 
individual case, several factors are to be considered by the 
decision-maker.  Among these are (1) whether actions of the 
debtor contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his/her detriment due to her reliance upon the 
receipt of VA benefits.  Additionally, the decision- maker 
must conduct a "balancing of the faults," weighing the fault 
of the debtor against any fault attributable to VA.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.  

A review of the record shows that the veteran was initially 
awarded VA pension benefits in 2001.  In his May 2001 
Application for Pension Benefits (VA Form 21-526) the veteran 
had reported that his sole source of income was his Social 
Security benefits of $867 per month.  He denied that his 
spouse and his child received any income, including from 
Social Security.  

Received in May 2001 was a Request for Employment Information 
in Connection with Claim for Disability Benefits (VA Form 21-
4192) completed by a Regional Director at the USDA Tobacco 
Programs, which indicated that the veteran had last worked in 
January 2001 and was entitled to "disability retirement", 
but the gross monthly amount of the benefit was "not 
known."

By rating decision dated in August 2001, the veteran was 
awarded VA pension benefits, including special monthly 
pension based on the need for aid and attendance.  In a 
September 2001 award letter, the RO notified the veteran that 
he was being paid $1,665 per month, effective June 1, 2001, 
based on having two dependents and no family income, and $798 
per month, effective September 1, 2001, based on having two 
dependents and family income of $867 per month in Social 
Security benefits paid in his name.  He was also notified 
that he was responsible in telling the RO right away if his 
income or the income of his dependents changed.

In a July 2002 letter, the RO proposed to reduce the 
veteran's VA pension payments, effective December 1, 2001, 
because the RO had received evidence showing that his Social 
Security monthly payment was greater than reported by the 
veteran and therefore his family income had changed.  

In a September 2002 letter the veteran agreed with the 
adjustment of his payments, since he had been receiving the 
increased amount from Social Security.  

In a letter dated September 20, 2002, the RO notified the 
veteran that his pension benefits were reduced, effective 
December 1, 2001, based on his increased amount of Social 
Security benefits.  The veteran was also notified that his 
total family income was based on his receipt of Social 
Security payments only and that it was his responsibility to 
report if his income or the income of his dependents changed.

In a September 2002 Report of Contact it was noted that an 
employee at the Milwaukee RO Pension Center contacted an 
employee at OPM and found out that the veteran had been 
receiving Civil Service income starting March 30, 2001,  The 
OPM employee advised that the veteran received a lump sum of 
$7934.77 for retroactive pay from September 30, 2001 to 
October 1, 2001; $923 monthly, effective October 1, 2001, and 
$667 monthly, effective May 1, 2002.  

In an October 2002 award letter, the RO notified the veteran 
that information had been received from OPM which showed he 
had been receiving monthly payments from Civil Service.  The 
RO indicated that review of their records showed that he had 
never reported Civil Service benefits.  The veteran was 
notified that his total annual income, including Social 
Security and Civil Service, was $29,681, which exceeded the 
maximum annual income limit set by law for a married veteran 
with a child, who is entitled to aid and attendance benefits.  
The RO proposed to stop the veteran's VA pension benefit 
payments effective November 1, 2001, and indicated that this 
adjustment would result in an overpayment of benefits which 
had been paid to the veteran.  

In a November 2002 statement (VA Form 21-4138) the veteran 
indicated that if the RO needed to reduce his benefits, they 
should do so on his next check in order to prevent an 
overpayment.  He also enclosed copies of his Civil Service 
award letters.

In an undated award letter, which the RO indicated in the 
statement of the case was sent in August 2003, the RO advised 
the veteran that his EVR, Medical Expense Reports, Statement 
in Support of Claim, and copies of Civil Service benefit 
statements had been received.  The RO indicated that the 
veteran's benefits had been adjusted and at his request, his 
benefits had been reduced to decrease his overpayment.  The 
RO indicated that the veteran's monthly benefit was $1,665, 
effective June 1, 2001; $393, effective September 1, 2001 
(based on his Social Security and Civil Service benefits as 
well as his son's Social Security benefits); and $0, 
effective November 1, 2001 (based on his Social Security and 
Civil Service benefits as well as his son's Social Security 
benefits).  

In an August 2003 letter, the veteran was advised that as a 
result of the changes to his pension benefits, he was paid 
$17,800 more than he was entitled to receive.  


Received from the veteran in October 2003 was his request to 
waive the overpayment.  Based on a review of the entire 
record and having considered the contentions of the veteran, 
the Board concludes that the veteran was only partially at 
fault for a portion of the overpayment of pension benefits, 
(involving the Civil Service benefits) and was solely at 
fault in the other portion of the overpayment (the Social 
Security benefits).  The Board will grant the appeal with 
this framework in mind.   

Firstly, with regard to the portion of overpayment of 
benefits that was due to the veteran's receipt of Civil 
Service disability retirement benefits that were not reported 
as income, the Board finds that VA is at least partially at 
fault with regard to this portion of the overpayment.  In May 
2001, the RO received a Request for Employment Information in 
Connection with Claim for Disability Benefits (VA Form 21-
4192) completed by a Regional Director at the USDA Tobacco 
Programs, which indicated that the veteran had last worked in 
January 2001 and was entitled to "disability retirement", 
but the gross monthly amount of the benefit was "not 
known".  Even though the RO was aware that the veteran was 
entitled to receive such benefits, there was no follow up to 
determine the amount of such benefits and the date that such 
benefits may have been made.  The veteran is, however, partly 
at fault because he received award letters from the RO which 
showed that his monthly Civil Service income was $0, but 
failed to notify the RO that such was not the case.  

The Civil Service annuity award letters submitted by the 
veteran indicate that  effective July 1, 2001 the veteran 
received a payment of $1218; effective August 1, 2001 he 
received a payment of $554; effective October 1, 2001 he 
received a payment of $448; effective November 1, 2001, he 
received a monthly payment of $824; and effective May 1, 
2001, he received a monthly payment of $388.  The record 
reflects that effective November 1, 2002, the RO took action 
to include the veteran's Civil Service payments as countable 
income, effective from July 1, 2001.  

The sum total of the veteran's Civil Service payments, from 
July 1, 2001, to November 1, 2002, was $9,986.  This amount 
of $9,986 is therefore considered the portion of the 
overpayment that resulted from the veteran's Civil Service 
not being included as income.  

With regard to the portion of the overpayment of benefits (in 
the amount of $7,814) that was due to the veteran's failure 
to report his receipt of increased Social Security benefits 
and his son's receipt of Social Security benefits, the Board 
concludes that the veteran is solely at fault for this 
discrepancy.  There is no indication of any fault on the part 
of the VA in the creation of this portion of the overpayment, 
since prompt action was taken by the RO to notify the veteran 
of the proposal to terminate his VA pension benefits (and the 
potential of creating a larger overpayment if he did not 
respond) upon learning of his increased Social Security 
income and his son's receipt of Social Security benefits.  It 
is clear that the veteran's actions, or lack of action, 
caused the overpayment without any fault on the part of the 
VA.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
In a Financial Status Report (VA Form 5655) submitted by the 
veteran in October 2003, he claimed that his total family 
monthly income was $1780.69 and that his total monthly 
expenses were $2370, including $1,600 which were paid on 
installment contracts and other monthly debts.  The veteran 
indicated that he was unable to pay on a monthly basis toward 
the overpayment.  His assets totaled $12,077.17 and consisted 
of $71.17 in the bank, $6.00 cash, and two cars valued at 
$5,000 and $7,000.  

Thus, though the $7,814 pension overpayment is substantial, 
it is much less than the initial overpayment of $17,800, and 
based on the income and expense information of record, it is 
concluded that recovery of the debt, over a reasonable period 
of time if necessary, would not deprive the veteran of life's 
basic necessities.  It has not been shown that financial 
hardship would result from recovery of the overpayment.  

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case, the purpose of pension 
benefits would not be defeated as the veteran was not 
entitled to such benefits during the period of the 
overpayment.

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he had no entitlement.  The VA 
made payments of benefits based on income information 
furnished by the veteran.  The veteran took no action 
thereafter to promptly report income changes, as required.  
Under such circumstances, to allow him to retain the money 
which was paid would constitute unjust enrichment.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.

The record reveals no other factors which would make recovery 
of a portion of the overpayment, in the amount of $7,814.00 
inequitable.  

In sum, recovery of the portion of pension overpayment 
created as a result of the veteran's receipt of Civil Service 
payments would be against equity and good conscience, and 
thus waiver of recovery of a portion of the overpayment, in 
the amount of $9,986.00 is warranted.  Giving the veteran the 
benefit of the doubt, that portion of the veteran's claim is 
granted.  

Recovery of the remaining portion of the pension overpayment, 
in the amount of $7,814.00, would not be against equity and 
good conscience, and thus waiver of recovery of that portion 
of the overpayment is not warranted.  The preponderance of 
the evidence is against the claim for waiver of the portion 
of the pension overpayment, in the amount of $7,814.00.  Thus 
the benefit of the doubt rule does not apply, and that 
portion of the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

As a final matter, although the RO sent the veteran a letter 
in June 2001, which provided him notice pursuant to the 
Veterans Claims Assistance Act (VCAA), the Board notes that 
the VCAA is not applicable to claims such as the one decided 
here.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).



ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the amount of $9,986.00 is granted. 

Waiver of recovery of an overpayment of VA pension benefits 
in the amount of $7,814 is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


